Citation Nr: 0432783	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-25 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The Board notes that the veteran presented testimony before 
the undersigned Acting Veterans Law Judge during a hearing on 
appeal via video conference in April 2004.  A copy of the 
hearing transcript is of record.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement (NOD) 
with the decision, VA must respond by explaining the basis 
for the decision to the veteran, and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2004).

The issue of entitlement to service connection for a lumbar 
spine disorder is before the Board on appeal from a November 
2002 rating action based on an April 2002 claim, a January 
2003 NOD, a March 2003 SOC, and a timely-filed September 2003 
substantive appeal. 

Based on the above, and as the veteran was informed (and did 
not dispute) during a hearing before the undersigned in April 
2004, the issue of entitlement to service connection for 
residuals of a back injury is the only issue before the Board 
at this time. 



FINDING OF FACT

The veteran does not have a back disorder that is 
etiologically related to an injury during service.


CONCLUSION OF LAW

The veteran is not shown to have a back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the June 2002 letter from the RO to the veteran 
regarding his back claim, the March 2003 SOC, and the 
videoconference hearing held before the Board, VA notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  Consequently, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.      

The Board finds that the June 2002 letter to the veteran, 
along with other communications issued by the VA to the 
veteran, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) appears to hold that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  The 
Board finds that the letter of June 2002 meets these 
requirements.       

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, some of the 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the date  rating action.  
However, following the enactment of the VCAA, the RO issued a 
letter to the veteran in June 2002 and then an SOC which 
cites the pertinet VCAA regulation, 38 C.F.R. § 3.159 (2004).  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  The RO has either obtained, or 
attempted to obtain, pertinent treatment records and neither 
the veteran nor his representative has indicated that there 
is any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain.  Further, a VA 
medical opinion was obtained.  Under these circumstances, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a decision at this time.  
 
The veteran contends that he injured his back during active 
duty training.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

The veteran's service medical records are negative for 
complaints or findings of a back disorder.  The veteran's 
service June 1991 separation examination report is negative 
for findings of a back abnormality.

According to post-service VA treatment records, the VA 
examiners have found no recent evidence of a current back 
disorder and the x-ray studies have been negative for 
abnormality.  A June 2003 VA x-ray study is negative for 
lumbar spine abnormality with an essentially normal study.  
On VA examination in August 2003, the examiner had the 
opportunity to examine the veteran and listen to his 
contentions regarding this claim, as well as review x-ray 
films.  The examiner's impression, in pertinent part, was 
that the veteran had a normal back examination with 
complaints of pain.  Based on the veteran's history and the 
physical examination, the examiner concluded that there were 
no limitations on the veteran's work activity. 

In light of the veteran's service medical records, which are 
negative for findings of a back injury, the Board finds this 
August 2003 VA medical opinion, which is supported with x-ray 
evidence, is entitled to great probative weight and only 
supplies negative evidence against the veteran's claim.  

The veteran at his hearing indicated that his private doctors 
support his claim.  The Board has had the opportunity to 
review medical records from Dr. R.J., M.D., and finds that 
these medical records, as a whole, do not clearly support the 
veteran's contentions.  Despite the veteran's testimony, Dr. 
R.J.'s records show that, although he treated the veteran in 
March 1992 within one year after discharge, it was for a 
physical complaint unrelated to a back disorder.  The 
remainder of Dr. R.J.'s treatment notes are dated from the 
late 1990s.  According to his records, Dr. R.J. has not 
linked a current back disorder to an injury in service. 

In a May 2001 examination report, Dr. G.M., M.D., another 
private physician, diagnosed the veteran with lumbosacral 
strain but specifically did not comment whether the veteran 
had injured his back during service.  According to the 
report, Dr. G.M. told the veteran that he had waited an long 
time to ask whether the back injury was caused during 
service, and the doctor indicated that the veteran 
understood.

The Board has reviewed extensive medical evidence regarding 
treatment of the veteran's conditions over many years, 
including VA treatment records that make no reference to the 
disorder at issue.  The Board must find that these treatment 
records, as a whole, supply primarily negative evidence 
against the veteran's claim.  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's service-connection claim.  With regard to the 
veteran's own contention that he has this disorder due to a 
injury during service, as a lay person, he may be competent 
to report an injury occurred; however, he is not competent to 
relate an undocumented injury during service to a disability 
that was not medically treated until nearly ten years of 
discharge from service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Little if any 
competent medical evidence supports the veteran's claim and, 
in fact, medical evidence in the form of a highly probative 
August 2003 VA medical opinion, supported by x-ray evidence, 
provides negative evidence against the veteran's contention.  

Here, the evidence of record does not establish that the 
claimed back disability arose in service, nor does the 
medical evidence suggest that the etiology of the claimed 
condition is service related.  Thus, the Board finds that the 
record does not contain competent evidence that the claimed 
conditions may be associated with the veteran's military 
service.  Accordingly, this claim must be denied.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



